


Exhibit 10.87


ORBITZ WORLDWIDE, INC.
NON-EMPLOYEE DIRECTORS
DEFERRED COMPENSATION PLAN
(Amended and Restated Effective January 1, 2013)


1.     Purpose. The purpose of the Orbitz Worldwide, Inc. Non-Employee Directors
Deferred Compensation Plan (the “Plan”) is to enable directors of Orbitz
Worldwide, Inc. (the “Company”) who are not also employees of the Company to
defer the receipt of certain compensation earned in their capacity as
non-employee directors of the Company. The Plan is an unfunded deferred
compensation plan that is intended to (a) comply with the American Jobs Creation
Act of 2004 and Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), and the regulations and guidance thereunder and shall be
interpreted accordingly and (b) be exempt from the provisions of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”). The Plan shall
become effective on the date of the initial public offering of the Company Stock
(as defined below).


2.    Eligibility. Directors of the Company who are not also employees of the
Company or any of its subsidiaries (“Directors”) are eligible to participate in
the Plan, subject to their election to defer eligible compensation as required
hereunder.


3.    Administration. The Plan shall be administered by the Compensation
Committee of the Board of Directors of the Company (the “Committee”). The
Committee shall have the authority to adopt rules and regulations for carrying
out the Plan's intent and to interpret, construe and implement the provisions
thereof. Determinations made by the Committee with respect to the Plan, any
deferral made hereunder and any Director's account shall be final and binding on
all persons, including but not limited to the Company, each Director
participating in the Plan and such Director's beneficiaries.


4.    Deferral of Fees. Subject to such rules and procedures that the Committee
may establish from time to time and subject to any determinations of the Company
to pay compensation to Directors from time to time, Directors may elect to defer
under the Plan all or a portion of their annual retainer fees and annual equity
awards, as well as such other fees, stipends and payments determined by the
Company to be eligible for deferral from time to time that are, in each case,
otherwise payable in cash in accordance with the Company's policies as in effect
from time to time (such cash compensation, collectively, “Fees”).


(i)    Current Directors. A Director who is serving on the Board of Directors of
the Company (the “Board”) on the date this Plan becomes effective may elect to
become a participant in the Plan by electing, within thirty (30) days of the
adoption of this Plan, to defer his or her Director Fees. No election shall be
necessary to effectuate the deferral of Fees which the Company requires to be
deferred hereunder.


(ii)    New Directors. Each individual who first becomes a Director on or after
the 30th day following the date this Plan becomes effective may elect to become
a participant in the Plan by electing, within thirty (30) days of the effective
date of his or her appointment or election to the Board, to make deferrals under
the Plan. No election shall be necessary to effectuate the deferral of Fees
which the Company requires to be deferred hereunder.


(iii)    Effect of Election. An election under this Section 4 shall be effective
only with respect to Director Fees earned after the effective date of the
election. A Director may elect to become a participant (or to continue or
reinstate his or her active participation) in the Plan for any subsequent plan
year by electing, no later than December 31 of the immediately preceding plan
year, to make deferrals under the Plan. Once a Director has elected to defer any
portion of the Director's Fees, the election may not be revoked and shall
continue in force for the remainder of the Director's service as a member of the
Board; provided, however, that a Director may, no later than thirty (30) days
prior to the beginning of any calendar year, revoke his or her deferral election
with respect to the entirety of such calendar year.


5.    Form of Deferral. The Company shall establish a separate deferred
compensation account on its books in the name of each Director who has elected
to participate in the Plan. A number of Restricted Stock Units (as defined in
the Company's 2007 Equity and Incentive Plan, as amended from time to time, or a
successor plan) (the “Stock Plan”) payable in shares of Company common stock,
par value $0.01 per share (“Company Stock”) shall be credited to each such
Director's account as of each date (a “Deferral Date”) on which amounts deferred
under the Plan would otherwise have been paid to such Director. The Restricted
Stock Units credited to a participating Director's account under the Plan shall
be issued under the Stock Plan. The number of Restricted Stock Units credited to
a Director's account as of each Deferral Date shall be calculated by dividing by
the amount so deferred by the Fair Market Value (as defined in the Stock Plan)
of a share of Company Stock as of such Deferral Date. The Restricted Stock Units
so credited shall be immediately vested and non-forfeitable and shall become
payable as set

1

--------------------------------------------------------------------------------




forth in Section 8. Except as set forth herein, the terms and conditions of the
Restricted Stock Units credited to Director's accounts under the Plan shall be
governed by the Stock Plan, including, but not limited to, the equitable
adjustment provisions set forth in Section 5 thereof.
 
6.               Dividend Equivalents. Additional Restricted Stock Units shall
be credited to a Director's account in respect of cash dividends and/or special
dividends and distributions paid with respect to Company Stock. The number of
Restricted Stock Units to be credited to a Director's account under the Plan in
respect of any such dividend or distribution shall equal the quotient obtained
by dividing (a) the total value of the dividends and distributions received, by
(b) the Fair Market Value of a share of Company Stock on the date of such
dividend or distribution. Such additional units shall be credited on the date
following the payment date for such dividend or distribution upon which any
Director becomes entitled to receive a Fee and shall be paid in accordance with
the distribution election made with respect to the underlying units.


7.    Restrictions on Transfer. The right of a Director or that of any other
person to the payment of deferred compensation or other benefits under the Plan
may not be assigned, transferred, pledged or encumbered except by will or by the
laws of descent and distribution or with the consent of the Board.


8.    Payment of Accounts. Each Director (or his or her beneficiary) shall
receive a one-time distribution of Common Stock with respect to the Restricted
Stock Units then credited to the Director's account under the Plan with respect
to the deferral of annual retainer fees and other cash fees, stipends and
payments on (a) the date immediately following the date upon which a Director's
service as a member of the Board terminates for any reason (the “Termination
Date”) in the case of Restricted Stock Units granted on or after January 1,
2011, and (b) the date that is 200 days following the Termination Date in the
case of Restricted Stock Units granted prior to January 1, 2011 or if required
by Section 409A of the Code. Each Director (or his or her beneficiary) shall
receive a one-time distribution of Common Stock with respect to the Restricted
Stock Units then credited to the Director's account under the Plan with respect
to the deferral of annual equity awards granted on or after January 1, 2012 on
either (a) the earlier of the first anniversary of the date of grant, a change
in control or the date immediately following the Termination Date, subject to
any 200-day waiting requirement if required by Section 409A of the Code or (b)
the date immediately following the Termination Date, subject to any 200-day
waiting requirement if required by Section 409A of the Code, in each case as
elected by the Director. The number of shares of the Company Stock payable upon
such distribution shall equal the number of Restricted Stock Units credited to
such Director's account as of the date of such distribution, less applicable
withholding. Fractional shares shall be paid in cash.


9.    Unfunded Plan; Creditor's Rights. The Plan is intended to be an “unfunded”
plan for purposes of ERISA. The obligation of the Company under the Plan is
purely contractual and shall not be funded or secured in any way. A Director or
any beneficiary shall have only the interest of an unsecured general creditor of
the Company in respect of the Restricted Stock Units credited to such Director's
account under the Plan.


10.    Successors in Interest. The obligations of the Company under the Plan
shall be binding upon any successor or successors of the Company, whether by
merger, consolidation, sale of assets or otherwise, and for this purpose
reference herein to the Company shall be deemed to include any such successor or
successors.


11.    Governing Law; Interpretation. The Plan shall be construed and enforced
in accordance with, and governed by, the laws of the State of Delaware. The
Company intends that transactions under the Plan shall be exempt under Rule
16b-3 promulgated under Section 16 of the Securities Exchange Act of 1934, as
amended, unless otherwise determined by the Company.


12.    Termination and Amendment of the Plan. The Board may terminate the Plan
at any time; provided, that termination of the Plan shall not adversely affect
the rights of a Director or beneficiary thereof with respect to amounts
previously deferred under the Plan without the consent of such Director and that
of such Director's beneficiary. The Board may amend the Plan at any time and
from time to time; provided, however, that no such amendment shall adversely
affect the rights of any Director or beneficiary thereof with respect to amounts
previously deferred under the Plan.



2